McCay, Judge,
concurring..,
A majority of this Court are of opinion that there is sufficient evidence to support this verdict, and that under the rule so often asserted by this Court, the judgment of Judge Cole, refusing a new trial ought not to be disturbed. The evidence to our mind is conclusive that Mr. Irvin ought to be paid for the collection of all this money. It was a mere subterfuge for Parker to step in after Irvin had enclosed Scott so completely in his net that escape was impossible. The success of Mr. *409Irvin in his undertaking to get that much money out of an insolvent debtor in these days, is not only to be admired, but ought to be paid for. It displayed a knowledge of human nature, of the law and of the man he had to deal with, and a skill in handling the means within his reach, that, considering the success of his movements, deserves a more than ordinary remuneration. The jury found on the testimony of three witnesses, all of whom testify that under the circumstances proven, his services were worth at least as much as the jury has found. The jury as well as this Court must go by the proof. If a smaller amount was the proper value, it should have been proven. This Court has no right to determine from i'ts own knowledge of the value of work that the witnesses over-estimated it. But there is evidence in the record showing that Mr. Parker recognized the value of Mr. Irvin’s services at about the same rate as that fixed by the jury. Mr. Irvin charged $100 00 for the first amount collected, and sent the balance to Mr. Parker. Parker took the money, found no fault with the charge, and was probably very well satisfied. Here was notice of Mr, Irvin’s charge, and here was Parker notified of it, and finding no fault,making no objection. The evidence is, to our minds, conclusive, as we have said, that Mr, Irvin’s services and Mr. Irvin’s skill and management procured the payment of this whole debt. He had forced Scott to promise to pay the debt by installments, in orders on the Southwestern Railroad Company. Scott had paid one installment, and with Irvin’s hand still upon him, he tries his skill on Parker. He blusters — talks very independently — scales Parker, and gets two months indulgence from him, for at last that is about all the change that was made in the original agreement with Irvin, and it is to be noted that Parker, in order to keep Scott to his promise, still keeps the impending garnishment hanging over his head.
Altogether we think Mr. Parker has no ground to complain. By Mr. Irvin’s skill, prudence and knowledge of the art of collecting money he has got a large debt, that all the testitimony shows was apparently hopeless, paid, and he shows, *410as it seems to us, a want of a proper consideration of the circumstances to refuse to pay what men skilled in such matters say it is worth.